Exhibit 10.1

CONFORMED COPY

RPA AMENDMENT NO. 3

This RPA AMENDMENT NO. 3 (this “Amendment”), dated as of October 5, 2010, among
Arch Chemicals Receivables LLC (formerly known as Arch Chemicals Receivables
Corp.), as Seller, Arch Chemicals, Inc., as Servicer, Market Street Funding LLC
(“Market Street”), and PNC Bank, National Association, as LC Bank and as
Administrator.

W I T N E S S E T H:

WHEREAS, the Seller, the Servicer, Market Street, the Administrator and the LC
Bank previously entered into that certain Amended and Restated Receivables
Purchase Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), dated as of October 6,
2009; and

WHEREAS, the Seller desires to amend the Receivables Purchase Agreement to
modify the terms thereof; and

WHEREAS, the Seller, the Servicer, Market Street, the LC Bank, and the
Administrator agree to amend the Receivables Purchase Agreement pursuant to the
terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Receivables Purchase Agreement.

Section 2. Amendments to the Receivables Purchase Agreement.

(a) The definition of “Alternate Base Rate” in Exhibit I shall be amended by
deleting “the sum of (a)” and “, plus (b) the Applicable Margin”.

(b) The definition of “Applicable Margin” in Exhibit I shall be deleted in its
entirety.

(c) The definition of “CP Costs” in Exhibit I shall be amended by deleting “,
plus (d) the Applicable Margin” and replacing the reference to “(e)” with a
reference to “(d)” and replacing the reference to “(f)” with a reference to
“(e)”.

(d) The definition of “Facility Termination Date” in Exhibit I shall be amended
by replacing the reference to “October 5, 2010” with “October 4, 2011”.

(e) The definition of “LIBO Rate” in Exhibit I shall be amended by deleting
“plus (c) the Applicable Margin”.



--------------------------------------------------------------------------------

(f) The definition of “Liquidity Termination Date” in Exhibit I shall be amended
by replacing the reference to “October 5, 2010” with “October 4, 2011”.

(g) The definition of “Scheduled LC Termination Date” in Exhibit I shall be
amended by replacing the reference to “ initially October 5, 2010” with “October
4, 2011”.

(h) The definition of “Yield Reserve” in Exhibit I shall be amended by deleting
“ (less the Applicable Margin)”.

Section 3. Representations of the Seller and the Servicer. Each of the Seller
and the Servicer hereby represent and warrant to the parties hereto that as of
the date hereof each of the representations and warranties contained in the
Receivables Purchase Agreement is true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

(a) Administrator shall have received a fully executed counterpart of this
Amendment;

(b) each representation and warranty of the Seller and the Servicer contained
herein (after giving effect to this Amendment) shall be true and correct; and

(c) no (i) Event of Bankruptcy with respect to the Seller or any Affiliate
thereof, (ii) Termination Event, (iii) Unmatured Termination Event,
(iv) Amortization Event or (v) Unmatured Amortization Event, shall have occurred
and be continuing.

Section 5. Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Receivables Purchase
Agreement as of the date hereof. Except as amended by this Amendment, the
Receivables Purchase Agreement remains unchanged and in full force and effect.
This Amendment is a Transaction Document.

Section 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 7. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.

Section 8. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

2



--------------------------------------------------------------------------------

Section 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10. Governing Law and Jurisdiction. The provisions of the Receivables
Purchase Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.

[Signatures appear on following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer, Market Street, the LC Bank, and
the Administrator have each caused this Amendment to be duly executed by their
respective duly authorized officers as of the day and year first above written.

 

ARCH CHEMICALS RECEIVABLES LLC, as Seller By:   /S/ W. Paul Bush Name:   W. Paul
Bush Title:   Vice President and Treasurer ARCH CHEMICALS, INC., as Servicer By:
  /S/ W. Paul Bush Name:   W. Paul Bush Title:   Treasurer MARKET STREET FUNDING
LLC By:   /S/ Doris J. Hearn Name:   Doris J. Hearn Title:   Vice President PNC
BANK, NATIONAL ASSOCIATION, as LC Bank By:   /S/ Robert M. Martin Name:   Robert
M. Martin Title:   Senior Vice President PNC BANK, NATIONAL ASSOCIATION, as
Administrator By:   /S/ William P. Falcon Name:   William P. Falcon Title:  
Vice President